PER CURIAM.
Appellant was charged with grand theft of certain goods from a Sears & Roebuck department store. From a jury verdict of guilty of grand theft and a five year sentence appellant has perfected this appeal.
We have carefully considered the evidence presented and find it woefully lacking in probative value to meet the burden of proof required. Without detailing all of the evidence, suffice it to say that, with the exception of a $6.00 blouse that appellant was observed taking out of the store without paying therefor, the State failed to prove that any other merchandise was stolen or that appellant was the thief. Thus, we conclude that the evidence is only sufficient to support a conviction of petit theft.
Appellant’s second point involving the absence of a Richardson1 hearing for a discovery violation would have no bearing on the petit theft conviction.
Accordingly, we reverse the conviction of grand theft and reduce the conviction to petit theft and remand the cause to the trial court for resentencing.
LETTS, C.J., and DOWNEY and GLICK-STEIN, JJ., concur.

. Richardson v. State, 246 So.2d 771 (Fla.1971).